Citation Nr: 1757800	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

4. Entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.

5. Entitlement to service connection for a neck disability, to include as secondary to service-connected right knee disability.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In an October 2014 decision, the Board denied a claim for increased rating for the right knee disability and remanded the remaining claims for additional development.  In that decision, the Board took jurisdiction of the TDIU claim, as part of the increased rating claim for the right knee.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a June 2016 statement, the Veteran requested a videoconference hearing.  In February 2017 the Board remanded the case to schedule a hearing.  A videoconference hearing was scheduled for April 2017; however, the Veteran did not appear for the hearing.  Accordingly, the Board finds that there has been substantial compliance with the February 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for bilateral hearing loss, a left knee disability, back disability, neck disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is etiologically related to his service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran seeks entitlement to service connection for tinnitus due to in-service noise exposure.  He reports that he was exposure to acoustic trauma in service while working as a machinist's mate on aircraft carriers. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the claimant claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was as an electrical and mechanical repairman.  Therefore, in-service noise exposure has been established. 

On June 2009 VA examination, the Veteran reported having tinnitus.  He reported that during service he was a machinist in an engine room.  The examiner noted that he also had significant post-service occupational and recreational noise exposure.  The examiner opined that the Veteran's tinnitus was less likely than not due to noise exposure in service than to occupational and recreational noise exposure. 

In an August 2009 statement, the Veteran reported that he had had a constant high pitched ringing sound that had not gone away for over 34 years.  

In his March 2012 VA Form 9 substantive appeal, the Veteran reported that the noise in his ears began during service.  He described that he served for 3 and a half years aboard an aircraft carrier.  He also described that while he did have occupational noise exposure after service, nothing reached the level of acoustic trauma as working on an aircraft carrier, and that his tinnitus could have only been increased by his civilian occupations.  

In this case, the Board finds that the Veteran's statements of his in-service noise exposure and tinnitus beginning in service are competent and credible lay evidence that his current tinnitus began his active duty service and has existed since that time.  See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus symptoms to noise exposure in service, which is conceded.  He also has provided statements that his symptoms began during service (around 1975) and has continued since.  Although the June 2009 examiner provided a negative nexus opinion, given the Veteran's in-service noise exposure and his credible statements that it has existed since service, the evidence regarding the onset of tinnitus is at least in equipoise.  Thus, affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107 (b).

ORDER

Service connection for tinnitus is granted. 


REMAND

Regarding the Veteran's claim of service connection for bilateral hearing loss, the Veteran contends that his bilateral hearing loss is related to his noise exposure during service.  The Board notes that on June 2009 VA examination, hearing loss was found in both ears, although only the left ear qualified for hearing loss for VA compensation purposes.  The June 2009 VA examiner opined that it was less likely than not that his hearing loss was due to noise in-service than to occupational and recreational noise exposure.  A January 2014 VA audiological evaluation disclosed moderate to moderately severe high frequency hearing loss in both ears and noted a history of noise exposure in service and after, both with some use of hearing protection.  Given that with the Board's grant of service connection for tinnitus based on a conceded in-service noise, a new examination should be conducted to obtain an opinion as to the likely etiology of the Veteran's hearing loss.   

Additional examinations are needed for the claims of service connection for the left knee, back and neck disabilities because opinions provided subsequent to the October 2014 remand are inadequate.  The portion of the opinions that addressed aggravation considered "permanent worsening" of the disability, but under the applicable regulation, the standard is "any increase in disability."  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  The opinions regarding service connection for the back and neck disabilities are further inadequate because the examiner did not provide any rationale for the negative opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, an addendum opinion is necessary.  

The issue of entitlement to TDIU is inextricably intertwined with the service connection issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all providers who treated the Veteran for hearing, knee, back, or neck complaints since April 2014.  After securing the necessary releases, take all appropriate action to obtain these records, including any VA treatment records.

2. After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies (including audiometric studies) should be performed. 

Based on the examination and review of the record, the examiner should answer the following:

Is it at least as likely as not that the Veteran's hearing loss was incurred in or is otherwise related to service, to include his conceded in-service noise exposure?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should obtain an addendum opinion on the nature and likely etiology of the Veteran's left knee, back, and neck disabilities (with examination only if deemed necessary by the provider) from the May 2015 VA examiner (or from another provider if the May 2015 examiner is unavailable).  The entire record, including this remand, should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

a. Is it at least as likely as not that the Veteran's left knee disability is caused by or aggravated by the Veteran's service-connected right knee disability?

b. Is it at least as likely as not that the Veteran's mid-to-low back disability is caused by or aggravated by the Veteran's service-connected right knee disability?

c. Is it at least as likely as not that the Veteran's neck disability is caused by or aggravated by the Veteran's service-connected right knee disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


